Citation Nr: 0018891	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-03 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the 10 percent disability rating assigned from 
July 27, 1982, and the 30 percent disability rating assigned 
from January 27, 1997, for the appellant's service-connected 
plantar warts of the feet, are appropriate.

2.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected keratoderma of the hands, is 
appropriate

3.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	James .W Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, and wife


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from December 1975 to 
December 1979.

This appeal arises from a September 1997, Department of 
Veterans Affairs Regional Office (VARO), No. Little Rock, 
Arkansas rating decision which, in pertinent part, granted 
the appellant service connection for plantar warts of the 
feet evaluated as 10 percent disabling, effective July 27, 
1982, and granted service connection for keratoderma warts of 
the hands evaluated as 10 percent disabling, effective 
February 27, 1997; and from an April 1999 rating decision 
which denied entitlement to service connection for 
sarcoidosis.  VARO subsequently granted the appellant 
entitlement to an increased disability rating from 10 to 30 
percent disabling for his service-connected plantar warts of 
the feet, effective January 27, 1997.


FINDING OF FACT

1.  Manifestations of the appellant's service-connected 
plantar warts of the feet prior to January 27, 1997 did not 
include constant itching or exudation, extensive lesions, or 
marked disfigurement.

2.  Manifestations of the appellant's service-connected 
plantar warts of the feet from January 27, 1997 do not include 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.

3.  Manifestations of the appellant's service-connected 
keratoderma of the hands do not include constant exudation or 
itching, extensive lesions, or marked disfigurement.

4.  The appellant has presented no competent medical evidence 
linking his sarcoidosis to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent 
prior to January 27, 1997, and greater than 30 percent after 
January 27, 1997 for service-connected plantar warts of the 
feet are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118 Diagnostic Code 7806 (1999).

2.  The criteria for an initial rating greater than 10 percent 
for service-connected keratoderma of the hands are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.118 Diagnostic 
Code 7806 (1999).

3.  The veteran's claim of entitlement to service connection 
for sarcoidosis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

INCREASED RATINGS

Regarding his claim for increased ratings, the Board finds 
that the appellant has satisfied his statutory burden of 
submitting evidence which is sufficient to justify a belief 
that his claim is "well-grounded."  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  It 
is also clear that the appellant's claim has been adequately 
developed for appellate review purposes by VARO, and that the 
Board may therefore proceed to disposition of the matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of initial 
ratings for disabilities following initial awards of service 
connection for those disabilities.  In Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999), the Court held that 
the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, No. 96-947, slip op. at 8-9; Francisco, 7 Vet. 
App. at 58.

The Board notes that it has characterized the issues on 
appeal in order to comply with the recent opinion by the 
Court in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[- 
]connected ... residuals of surgery to right testicle' ... 
rather than as a disagreement with the original rating award, 
which is what it was."  Fenderson, No. 96-947, slip op. at 
17, emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
initial disability evaluations. Consequently, the Board sees 
no prejudice to the veteran in characterizing the issues on 
appeal to properly reflect his disagreement with the initial 
disability evaluations assigned to his service-connected 
disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a 10 percent disability 
evaluation for plantar warts, effective July 27, 1982, which 
was later increased to 30 percent, effective January 27, 1997; 
and assigned a 10 percent disability evaluation for 
keratoderma, effective February 27, 1997, the date of filing 
of the appellant's claim. 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service medical records reveal that the appellant presented 
with multiple warts on his right foot in January 1977.  He was 
instructed to shave the areas BID (twice daily).

A VA examination was conducted in August 1982.  The appellant 
reported that he had "sore bumps" on the bottom of his feet.  
He claimed that they did not itch, but that it was painful to 
walk or stand on his feet.  The examiner reported that 
observation of his right foot revealed a tender plantar wart 
of the right heel measuring 1 x 1 cm.  There was also 
interdigital maceration between the 4th and 5th toes on the 
right foot.  There was a very tender callous on the left 
plantar surface over the 4th metatarsal head which measured 
approximately 1/2 x 1/2 cm.  The appellant walked as if these 
areas were sore.  The examiner diagnosed tender plantar warts 
both feet.

A January 27, 1997 VA treatment entry reported that the 
appellant presented with severe plantar warts, and a wart on 
his hand that had been refractory to past treatment.  He was 
seen in dermatology in February 1997.  The examiner observed a 
2 x 2 cm. wart at the heel of his right foot, punctate at the 
small toe on the right, left mid plantar surface, heel, and 
small toe.  The examiner assessed plantar warts.  A February 
1997 entry for treatment at the mental health center noted 
that one of the appellant's stressors included chronic pain 
from his plantar warts.  He was seen in dermatology with 
plantar warts and keratoderma at the palms in May 1997.  The 
examiner observed that he had keratoderma lesions on both 
palms with similar lesions on his soles.  An additional May 
1997 entry reported that he was also seen in podiatry with 
keratoderma of the soles and palms.  He reported disability 
secondary to pain of the foot which had been treated with 
liquid nitrogen that helped, but only temporarily.  A July 
1997 entry indicated that the appellant complained of pain 
associated with lesions on his hands and feet.  Multiple 
cavitary, firm dark papules, which ranged in size from 2 mm. 
to 1 cm. in diameter were observed.  The assessment was of 
punctate keratoderma treated with acid plaster.

A January 1998 entry reported that the appellant was seen in 
dermatology for painful lesions on his palms and soles.  The 
examiner observed multiple hyperpigmented papules, many with 
cavitation and positive tenderness.  The assessment was of 
punctate keratoderma.  The appellant complained of painful 
feet during psychiatric treatment in February 1998.  A 
February 1998 psychiatric evaluation indicated that the 
appellant reported that he had a chronic medical problem of 
his hands and feet that interfered with his life.  A March 
1998 psychology assessment noted that the appellant pointed to 
circular spots which caused him ongoing pain, and varies in 
severity.  He claimed that the pain was severe enough so that 
he had stopped working as a manger of a liquor store.

An April 1998 statement from the appellant's previous 
employer, M. M. D., at Warehouse Liquor Markets, was 
submitted.  He indicated that the appellant suffered from 
severe foot pain while employed there.

At his April 1998 hearing on appeal, the appellant testified 
that he received regular treatment for his plantar warts, 
which had worsened during the past year.  He claimed that they 
burned constantly.  He indicated that he had lesions on both 
feet that averaged about 1/4 inch to 1/2 inch wide.  He reported 
that he had had a "hammertoe" procedure on his small toe 6 
years earlier.  He testified that he used Lidocaine and 
Umeacin cream for his feet, but that it did not do much good.  
He reported that he restricted his walking and standing.  He 
claimed that he quit his job at the liquor store and had not 
found other employment in a more "sit down" type of 
position.  He said, because nothing could really be done for 
his feet, that he had treatment about once every 6 months.  
Regarding his hands, he testified that he had holes in his 
hands that appeared "like volcanoes or something."  He 
claimed that he could not bend them and that they would 
rupture.  He claimed that when they erupted that were very 
painful.  He claimed that sometimes they would bleed.  He 
indicated that he had these flare ups about every 6 months.  
The appellant's wife testified that he complained of pain and 
that she observed the lesions on his feet.  

A VA examination was conducted in May 1998.  Examination of 
the appellant's palms and soles revealed hyperkeratotic 
punctate lesions in the creases of his palms.  There was one 
lesion on a knuckle on the dorsum to the right index finger.  
He had prominent corn formation in two areas on the plantar 
surface.  He had severe punctate lesions of the plantar 
surface, but there were 2 or 3 areas that were particularly 
prominent and hyperkeratotic.  They were much bigger than the 
other areas and apparently had been treated before as a 
"wart."  The examiner indicated that the condition seemed to 
represent punctate keratosis of the palmar creases.  He 
reported that the reasons for the lesions on the plantar 
surface may be frictional, but suspected some underlying 
keratosis in the area that would make it difficult to treat 
and remove.  The treatment plan would be to trim the areas 
when the skin gets thick with calluses, and remove pressure.  
He noted that it was not a condition that would respond to 
orthotics.  He recommended that the appellant's hands be 
protected when doing any type of manual work and that he wear 
insoles in his shoes to reduce friction.  However, he noted 
that it would still be necessary to trim these lesions 
periodically.

VARO granted the appellant an increased rating for his 
service-connected plantar warts from 10 to 30 percent 
disabling in a May 1998 rating decision, effective January 27, 
1997, the date that the appellant presented for treatment 
following his August 1982 VA examination.

A July 1998 statement from the appellant's previous employer, 
M. M. D., at Warehouse Liquor Markets, was also submitted.  He 
reported that the appellant's feet were a source of constant 
pain when he worked there.

At his May 2000 hearing before the undersigned, the appellant 
testified regarding symptoms of his service-connected plantar 
warts and keratoderma.  He claimed that his plantar warts 
limited his walking because of pain.  He indicated that he had 
depressions in his feet from previous surgical removal of 
warts and that he had to quit his job because of painful 
walking.  He also claimed that he had difficulty bending his 
hands all the way because of exacerbation of his keratoderma.  
He reported that, periodically, he would not be able to bend 
his fingers and had pain.  His wife also reported that the 
appellant had difficulty walking.  

1.  Whether the 10 percent disability rating assigned from 
July 27 1982, and the 30 percent disability rating assigned 
from January 27, 1997, for the appellant's service-connected 
plantar warts of the feet, are appropriate.

2.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected keratoderma of the hands, is 
appropriate.

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to January 27, 1997 has the evidence supported a 
rating greater than 10 percent for service-connected plantar 
warts, or greater than 30 percent for plantar warts since 
January 27, 1997.  Further, at no time since the original 
grant for service-connected keratoderma of the hands has the 
evidence supported a rating greater than 10 percent.  Id.; 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

Plantar warts and keratoderma are rated by analogy to eczema.  
38 C.F.R. § 4.20 (1999).  The schedular criteria for eczema 
call for a 0 percent disability rating with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area; a 10 percent disability rating is warranted 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area; a 30 percent disability 
rating is warranted with exudation or itching constant, 
extensive lesions, or marked disfigurement; a 50 percent 
disability rating is warranted with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118 
Diagnostic Code 7806 (1999).

The medical evidence reveals that prior to January 27, 1997, 
the appellant had a plantar wart on his right heel with 
maceration between his 4th and 5th toes, and a tender callous 
on the left plantar surface of the 4th metatarsal head.  The 
medical evidence did not show that the plantar warts resulted 
in extensive lesions with exudation or itching constant or 
marked disfigurement.  Beginning on January 27, 1997, the 
plantar warts were manifested by lesions on the soles of both 
feet that the appellant described as painful.  However, the 
plantar warts were not manifested by ulceration or systemic or 
nervous manifestations, and were not exceptionally repugnant.  
The Board concludes that the criteria for a rating greater 
than 10 percent at any time prior January 27, 1997, or greater 
than 30 percent at any time from January 27, 1997 are not met.  
38 C.F.R. § 4.118 Diagnostic Code 7806 (1999).

Regarding the appellant's service-connected keratoderma warts 
of the hands, the medical evidence reveals that these are 
manifested by multiple lesions on the plantar and palmer 
surfaces of the hands.  The lesions are not extensive, and at 
no time  during the appeal period did they cause exudation or 
itching constant or marked disfigurement.  Accordingly, the 
criteria for a rating greater than 10 percent is warranted for 
the service-connected keratoderma of the hands.  38 C.F.R. 
§ 4.118 Diagnostic Code 7806 (1999).

The preponderance of the evidence is against the appellant's 
claim for higher ratings during the appeal period for his 
service-connected plantar warts and keratoderma of the hands.


SERVICE CONNECTION

3.  Entitlement to service connection for sarcoidosis.

The appellant is seeking service connection for sarcoidosis.  
Under pertinent law and VA regulations, service connection may 
be granted if sarcoidosis was incurred or aggravated during 
service, or as a result of service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  It is not 
necessary to have a diagnosis of a particular disability 
during service, but it is necessary to have manifestations 
sufficient to establish that a disability was present.  
38 C.F.R. § 3.303(d) (1999).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

Service medical records are completely devoid of any 
complaints or findings referable to sarcoidosis.  The 
appellant was first diagnosed as having sarcoidosis in March 
1998.  A VA treatment entry indicated that he had sarcoidosis 
by pulmonary function tests and would be followed by the 
pulmonary team in 3 months.  A March 1998 VA hospitalization 
summary reported that he was referred after bilateral hilar 
adenopathy was seen on chest x-ray in the primary care 
clinic.  Principle diagnosis was of sarcoidosis, stage 1.

At his May 2000 hearing before the undersigned, the appellant 
testified that he was first diagnosed with sarcoidosis 2 
years earlier.  However, he claimed he began having breathing 
problems during service.  He reported that he used to have 
breathing difficulty when he ran, and that he coughed up dark 
green sputum during service, but claimed that he had never 
gone to see anyone about his lungs.  His wife testified that 
he had shortness of breath when she met him.  

The Board notes that the appellant's contentions are the only 
evidence linking his sarcoidosis with his period of service.  
The appellant however, is a lay person with no medical 
training or expertise, and his contentions by themselves do 
no constitute competent medical evidence of a nexus between 
his sarcoidosis and period of service.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  In the absence of 
competent medical evidence establishing the necessary link, 
the claim of entitlement to service connection for 
sarcoidosis is not well grounded.

The Board is not aware of the existence of additional 
relevant evidence that could serve to make the appellant's 
claim well grounded.  As such, there is no additional duty on 
the part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify him of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the appellant of the 
elements necessary to well ground his claim and to explain 
why his current attempt fails.


ORDER

Entitlement to an increased rating for the appellant's 
service-connected plantar warts of the feet is denied.

Entitlement to an increased rating for the appellant's 
service-connected keratoderma of the hands is denied

Entitlement to service connection for sarcoidosis is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


